United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-530
Issued: August 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2013 appellant, through her attorney, filed a timely appeal from a
November 8, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying
a hearing and a December 7, 2012 decision regarding an overpayment of compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for a
prerecoupment hearing; (2) whether OWCP properly found a $6,315.74 overpayment of
compensation for the period October 21, 2010 to April 7, 2012 as she received augmented
compensation while having no qualifying dependents; and (3) whether OWCP properly found
appellant at fault in creation of the overpayment, such that it was not subject to waiver.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that OWCP’s November 8, 2012 decision is contrary to fact
and law.
FACTUAL HISTORY
OWCP accepted that on or before July 1, 2004 appellant, 36-year-old mail handler,
sustained cervicalgia, aggravation of a right shoulder sprain and aggravation of a neck sprain due
to continuous lifting in the performance of duty. She underwent right shoulder arthroscopy with
distal clavicle excision and a superior labral tear repair on October 21, 2010, authorized by
OWCP.
On November 19, 2010 appellant claimed wage-loss compensation from October 21 to
November 19, 2010. On her claim for compensation (Form CA-7), she listed C.J., a minor child,
as her dependent son. OWCP paid appellant compensation at the augmented 75 percent rate
from October 20 to November 20, 2010 on the supplemental rolls and from November 21 to
December 18, 2010 on the periodic rolls. Appellant did not return to work.
In an affidavit of earnings and employment dated April 15, 2011, appellant again listed
C.J. as her son. On November 321, 2011 OWCP spoke with appellant’s former business partner,
who identified C.J. as her biological son, having no biological or legal relationship to appellant.
In a March 29, 2012 memorandum, OWCP noted that she had not adopted C.J. and appeared to
claim him as a stepson. Beginning on April 8, 2012, it adjusted appellant’s compensation rate to
the basic 66 and 2/3 percent rate for claimants without eligible dependents. Appellant noted in
an April 15, 2013 affidavit of earnings and employment that she no longer had dependents as of
January 2012 as C.J. and his mother were no longer living in her household.
By notice dated April 16 and finalized May 18, 2012, OWCP terminated appellant’s
compensation benefits on the grounds that the accepted injuries had ceased without residuals.
The decision was based on the May 12, 2011 opinion of Dr. David A. Schiff, an attending
Board-certified pain management specialist, who found that her accepted conditions had resolved
and released her to full duty.2
In a May 9, 2012 interview memorandum, OWCP noted that appellant stated that she had
no dependents as of January 2012 when C.J. and his biological mother moved out of her house.
Appellant submitted C.J.’s birth certificate, showing that her former housemate and business
partner was C.J.’s biological mother.
By notice dated August 6, 2012, reissued August 24, 2012, OWCP advised appellant of
its preliminary determination that she received an overpayment in the amount of $6,315.74 as
she received compensation at the augmented rate from October 21, 2010 to April 7, 2012 while
having no eligible dependents. It calculated that, for the 535-day period October 21, 2010 to
April 7, 2012, she was entitled to receive $50,517.69 but was paid $56,833.43, a difference of
$6,315.57. OWCP made the preliminary finding that appellant was at fault in creating the
overpayment as she knowingly claimed C.J. as a dependent although he was not her natural
2

By decision dated September 10, 2012, OWCP granted appellant a schedule award for three percent permanent
impairment of the right upper extremity.

2

child, adopted child or stepchild.3 It afforded her 30 days from the date of the notice to request a
prerecoupment hearing and submit financial information.
In response to the preliminary notice of overpayment, appellant submitted a
September 25, 2012 letter, postmarked the same day, requesting a prerecoupment hearing. She
asserted that C.J. should be considered an eligible dependent as she supported him financially
while he lived in her household. Appellant asserted that she could not repay the overpayment
due to financial hardship. In a September 27, 2012 teleconference memorandum regarding the
preliminary finding of fault, she explained that C.J.’s biological mother was her partner. C.J. and
his mother lived in appellant’s household for several years. Appellant paid all the bills for C.J.
and his mother, purchased clothes for C.J., and carried both C.J. and his mother on her health
insurance. She acknowledged that she was aware that the definition of dependent on the Form
CA-7 claims for compensation did not include the child of a domestic partner.
Appellant submitted an overpayment recovery questionnaire on October 1, 2012. She
asserted that she had no financial assets other than $25.00 in a savings account. Appellant listed
monthly expenses of $1,735.00 for rent, food, clothing and utilities, $67.00 in debt repayment
and $1,350.00 in unspecified expenses. She stated that C.J. and his mother lived with her from
2004 through December 2011 in a committed same-sex relationship. During this time, appellant
attended C.J.’s medical appointments, parent-teacher conferences, purchased his school supplies
and clothing and paid for his health insurance.
By decision dated November 8, 2012, OWCP denied appellant’s request for a
prerecoupment hearing as it was untimely. It found that her request for a hearing was
postmarked on September 25, 2012, more than 30 days after the issuance of the August 24, 2012
preliminary notice of overpayment.
By decision dated December 7, 2012, OWCP finalized the fact and amount of the
preliminary overpayment determination. The hearing representative found that appellant was at
fault in creation of the overpayment as she knowingly claimed a child who was not an eligible
dependent in order to receive compensation at the augmented rate. OWCP directed repayment in
full.
LEGAL PRECEDENT -- ISSUE 1
In response to a preliminary notice of overpayment, an individual may present evidence
to OWCP in writing or at a prerecoupment hearing. The evidence must be presented or the
hearing requested within 30 days of the date of the written notice of overpayment. Failure to
request the hearing within this 30-day time period shall constitute a waiver of that right.4

3

OWCP issued a final overpayment decision on September 10, 2012, then vacated it on September 11, 2012 as
appellant was not given 30 days’ notice after reissuance of the preliminary notice of overpayment on
August 24, 2012.
4

20 C.F.R. § 10.432.

3

The only review of a final decision concerning an overpayment is an appeal to the Board.
The provisions of 5 U.S.C. §§ 8124(b) and 8128(a) regarding hearings and reconsideration do
not apply to a final overpayment decision.5
ANALYSIS -- ISSUE 1
The overpayment action request form that accompanied the August 24, 2012 preliminary
determination was specific as to the 30-day time limitation and the method for requesting a
prerecoupment hearing, including the particular address where the signed, written request was to
be mailed.
Appellant’s written request for a prerecoupment hearing was dated
September 25, 2012.
As appellant’s written hearing request was dated and postmarked more than 30 days after
the preliminary determination, it was untimely.6 OWCP’s November 8, 2012 decision denying
her request for a prerecoupment hearing was proper under the law and facts of this case.
On appeal, appellant asserts that OWCP’s November 8, 2012 decision was contrary to
fact and law. As stated above, OWCP properly found that appellant’s prerecoupment hearing
request was not timely filed.
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA7 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.8 Section 8129(a) of FECA provides, in pertinent part, that when
“an overpayment has been made to an individual under this subchapter because of an error of
fact or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”9
ANALYSIS -- ISSUE 2
Appellant received total disability compensation on the periodic rolls beginning on
October 21, 2010. Through April 7, 2012, she was paid compensation at the augmented 75
percent rate used for claimants with eligible dependents. By notice dated August 24, 2012 and
finalized December 7, 2012, OWCP found that a $6,315.74 overpayment of compensation was
created in appellant’s case as she received compensation at the augmented 75 percent rate from
5

Id. at § 10.440(b).

6

Id. at § 10.432. See also 20 C.F.R. § 10.439 (provides that prerecoupment hearings shall be conducted in
exactly the same manner as provided in sections 10.615 through 10.622); 20 C.F.R. § 10.616(a) (provides that the
hearing request must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date
of the decision for which a hearing is sought).
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8102(a).

9

Id. at § 8129(a).

4

October 21, 2010 through April 7, 2012, although she had no eligible dependents during that
period.
In a November 19, 2010 claim for compensation and an April 15, 2011 affidavit of
earnings and employment, appellant claimed C.J., a minor child, as her son and dependent for
compensation purposes. The issue is whether the claimed dependent qualified as her child as
defined under section 8110 of FECA.10 FECA provides that a child means one who is under 18
years of age or over that age and incapable of self-support and includes stepchildren, adopted
children and posthumous children, but does not include married children.11 The definition of a
child covers these specific relationships in addition to the biological one between a person and
his or her natural child.12
C.J.’s birth certificate confirms that he was not appellant’s natural child. Appellant
submitted no court records or other documentation to support that C.J. was her adopted child.
Her claim that C.J. was her son was predicated on the belief that he was her stepson by virtue of
a domestic partnership with C.J.’s biological mother. Appellant explained in a September 27,
2012 teleconference and in an October 1, 2012 questionnaire that C.J.’s mother was her partner
in a committed same-sex relationship from 2004 through December 2011. She noted performing
many parental functions, such as attending C.J.’s parent-teacher conferences, physician’s
appointments and paying for clothing and school supplies.
Appellant did not assert a marriage, civil union or other domestic partnership recognized
by any state or territory of the United States of America. She did not claim C.J.’s mother as a
dependent. This case is therefore distinguished from the Board’s holding in C.M.,13 in which the
claimant asserted that a same-sex marriage recognized by the State of Massachusetts entitled her
to receive compensation at the augmented rate by claiming her wife as a dependent. The Board
noted that it was not the proper forum for consideration of the constitutionality of the Defense of
Marriage Act and its application to federal workers’ compensation benefits under FECA. In the
present case, appellant has not established that C.J. was her stepson. The record does not contain
any evidence that appellant was under a court order to contribute to her former partner or the
partner’s child.14 C.J. was not an eligible dependent. The difference between the compensation
paid at the augmented rate from October 21, 2010 to April 7, 2012 and appellant’s entitlement to
compensation at the basic 66 and 2/3 percent rate constituted an overpayment of compensation.
Therefore, OWCP properly found a $6,315.74 overpayment of compensation for that period.

10

Id. at 8110.

11

Id. at 8101(9).

12

See M.B., Docket No. 09-471 (issued October 1, 2009).

13

58 ECAB 436 (2007).

14

See also Claude O. Gunniw, Jr., Docket No. 02-1482 (issued August 26, 2003). Contrast Dan O. Linnville,
Docket No. 96-1329 (issued November 10, 1998).

5

LEGAL PRECEDENT -- ISSUE 3
An individual who is found at fault in either accepting or creating an overpayment is not
eligible for a waiver of recovery of overpayment.15 A benefits recipient will be at fault if the
individual: (1) made an incorrect statement as to a material fact which he or she knew or should
have known to be incorrect; (2) failed to provide information which he or she knew or should
have known to be material; or (3) accepted a payment which he or she knew or should have
known to be incorrect.16
ANALYSIS -- ISSUE 3
OWCP applied the first standard in this case, finding that appellant claimed C.J. as a
dependent when she knew or should have known he was not an eligible dependent under FECA.
In the September 27, 2012 interview, appellant acknowledged that she was aware that C.J. did
not fit the definition of dependent provided on the Form CA-7 claim for compensation she
completed on November 19, 2010. She thus acknowledged an incorrect statement to obtain
compensation at the augmented rate. OWCP’s determination of fault was therefore proper under
the law and facts of this case.
The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery
from continuing compensation under FECA.17 As appellant was not in receipt of continuing
compensation benefits at the time the final decision was entered in this matter, the Board lacks
jurisdiction to review recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for hearing as untimely.
The Board further finds that OWCP properly found a $6,315.47 overpayment of compensation
for the period October 21, 2010 to April 7, 2012 as she received compensation at the augmented
rate while having no eligible dependents. The Board further finds that OWCP properly found
appellant at fault in creation of the overpayment such that it is not subject to waiver.

15

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.423(a) and 10.434.

16

20 C.F.R. § 10.433(a).

17

See Judith A. Carido, 55 ECAB 348 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the December 7 and November 8, 2012 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

